Citation Nr: 1309522	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a myocardial infarction and coronary artery disease, to include as secondary to service-connected obstructive sleep apnea.   

2.  Entitlement to service connection for diabetes mellitus type II to include as secondary, to service-connected obstructive sleep apnea.    

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected obstructive sleep apnea.    

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975, August 1976 to August 1978, and from January 1983 to April 1985.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and December 2006 rating decisions. 

In a January 2011 decision, the Board denied entitlement to service connection for the matters at issue herein.  The Veteran appealed Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Veteran, through counsel, and VA's General Counsel filed a Joint Motion for Remand (Joint Motion), asking that the Court vacate the Board's January 2011 decision.  By Order dated in November 2011, the Court granted the motion.

This matter was remanded in June 2012 for development in accordance with the Joint Motion and Court Order.  The development has been accomplished and the case is properly back before the Board.

Additional evidence was added to the Veteran's virtual VA claims folder in March 2013 consisting of VA outpatient treatment records dated between December 2010 and March 2013.  The evidence shows continuing treatment for a number of conditions including hypertension and diabetes.  This evidence does show evidence of current diagnoses regarding several claimed disability, an element of the claims that has already been established.  The additional evidence does not contain evidence material to an unestablished elements of the claim and thus is not evidence for which a waiver for RO consideration is required. See 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  Myocardial infarction and coronary artery disease were not shown during the Veteran's active duty service or for many years thereafter, and are not causally related to or aggravated by the service-connected obstructive sleep apnea.    

2.  Diabetes mellitus was not shown during the Veteran's active duty service or for many years thereafter, and is not causally related to or aggravated by the service-connected obstructive sleep apnea.  

3.  Hypertension was not shown during the Veteran's active duty service or for many years thereafter, and is not causally related to or aggravated by the service-connected obstructive sleep apnea.

4.  The Veteran does not have a current right ankle disability.  


CONCLUSIONS OF LAW

1.  Myocardial infarction and coronary artery disease were not incurred in active duty service, may not be presumed to have been incurred in active service, and are not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

2.  Diabetes mellitus was not incurred in active duty service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

3.  Hypertension was not incurred in active duty service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

4.  A right ankle disability was not incurred in active duty service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letters sent to the Veteran in May 2005 and August 2006 that fully addressed all three notice elements and was provided prior to the initial AOJ decisions in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in August 2006.  Any defect as to the timing of this notice was cured because the RO readjudicated the claims originating from the November 2005 rating decision in a May 2009 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and private treatment records.  The Veteran was afforded adequate VA medical examinations in connection with his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This matter was remanded in June 2012 to determine whether the Veteran was afforded a hearing at the RO and to determine whether he withdrew this hearing request.  The record shows that in 2009, the Veteran was afforded a conference with a Decision review officer in lieu of a hearing.  The remand action is completed and this matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for certain chronic diseases such as hypertension, diabetes mellitus, and heart disease, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Discussion

Myocardial infarction and coronary artery disease. 

the Veteran asserts that his service-connected obstructive sleep apnea caused the coronary artery disease.  The Veteran has submitted information obtained from the Internet indicating that obstructive sleep apnea increased one's risk for developing coronary heart disease and other conditions.

The service treatment records are silent as to myocardial infarction and coronary artery disease.  The Veteran suffered a myocardial infarction in 1995, approximately a decade after his separation from service.  He asserts that his service-connected obstructive sleep apnea, which has been in effect since July 1986, caused his myocardial infarction and coronary artery disease.

In September 2006, the Veteran underwent a VA medical examination.  In the examination report, the examiner indicated that the Veteran did not have a history of congestive heart failure.  According to the examiner, there were no heart attacks or heart problems since 1995.  It was noted that due to his obstructive sleep apnea, which began in service, the Veteran underwent an uvuloplasty in 1985, while still on active duty.  He started using a nasal continuous positive airway pressure (CPAP) machine in 1992.  The Veteran indicated that he was using the CPAP diligently.  Examination of the heart revealed regular rate and rhythm without murmurs, rubs, or gallops.  The examiner diagnosed coronary artery disease and commented that the Veteran did not have a cardiac event since 1995.  The examiner opined that coronary artery disease and obstructive sleep apnea were considered separate conditions.  The examiner explained that untreated obstructive sleep apnea could cause right-sided heart failure and edema, which the Veteran did not have.  As well, the examiner noted that the Veteran was compliant in treating his sleep apnea with his CPAP.  The examiner opined, therefore, that obstructive sleep apnea did not likely cause his coronary artery disease and myocardial infarction.   

In September 2006, a private physician explained that the current state of sleep science did not allow him to establish causality between the Veteran's obstructive sleep apnea and coronary artery disease with a history of a myocardial infarction.  The physician further stated that "given [the Veteran's] constellation of medical problems and the reported severity of obstructive sleep apnea, there is a high probability that his hypertension, coronary artery disease, and the resulting myocardial infarction could be due to long-term untreated obstructive sleep apnea."  The physician went on to say that clinically, it appeared that the Veteran was compliant in using his CPAP and that he was responding to it well.  The Board notes that the report indicates that with use of the CPAP, there was no snoring.  The Veteran, furthermore, reported refreshing sleep with the CPAP.  The Board notes that the Veteran has been using a CPAP since 1991 and with the current level of water since 2002.

A February 2008 private medical report indicated that the only risk factor present when the Veteran suffered his myocardial infarction was the presence of obstructive sleep apnea.  The physician diagnosed coronary artery disease, and indicated that the Veteran had a low risk profile with the exception of obstructive sleep apnea.  The physician asserted that the Veteran's obstructive sleep apnea was, "more likely than not," a factor contributing to his coronary artery disease and history of myocardial infarction.

In March 2008, a sleep specialist from an Oregon clinic indicated that clinical studies have shown that obstructive sleep apnea was associated with coronary artery disease.  Thus, the sleep specialist opined that obstructive sleep apnea, more likely than not, played a causal role in the Veteran's coronary artery disease and myocardial infarction.

In April 2009, the Veteran was afforded another VA medical examination.  The VA examiner, a nurse practitioner, stated that according to the up-to-date research, the risk factors for coronary artery disease did not include obstructive sleep apnea.  The examiner indicated that the research suggested that there was a strong correlation between longstanding untreated obstructive sleep apnea and coronary artery disease.  The examiner noted that the Veteran's obstructive sleep apnea had been stable with the use of a CPAP.  The examiner noted that the Veteran's myocardial infarction and coronary artery disease, diagnosed in 1995, six years after hypertension was diagnosed.  The examiner noted that hypertension was a known risk factor for coronary artery disease, in addition to the Veteran's age, ethnicity, and gender.  The examiner emphasized that there was insufficient support for a causal relationship between obstructive sleep apnea and coronary artery disease.  It was further concluded that there was less than enough support for contributory effect from obstructive sleep apnea for coronary artery disease, hypertension or diabetes type 2.  The examination report was signed by a VA physician and reviewed by two others all of whom supported the examiner's conclusions.  

As stated, the Veteran suffered a myocardial infarction approximately a decade after service.  The service treatment records do not reflect the presence of heart disease or any other factor that would predispose the Veteran to a myocardial infarction.  Furthermore, coronary artery disease was not diagnosed until years after service.  The Board also notes that the record does not show that the Veteran served in Vietnam.  As such, service connection for a myocardial infarction and coronary artery disease cannot be granted on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Veteran, indeed, does not assert entitlement to service connection for a myocardial infarction and coronary artery disease on a direct or presumptive basis.  Rather, the Veteran argued that his service-connected obstructive sleep apnea brought on coronary artery disease and the myocardial infarction.  

The Veteran, as a lay person, is competent to describe observable symptoms, such as pain and shortness of breath.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of coronary artery disease and myocardial infarction and whether these diseases are caused by obstructive sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board finds the Veteran is not competent and he does not have the appropriate medical training and expertise to offer an opinion on the relationship between the obstructive sleep apnea and the coronary artery disease and myocardial infarction.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that without medical training or expertise, the Veteran is not competent to relate a diagnosis of coronary artery disease and myocardial infarction to an injury or event in service or to a service-connected disability.  The Veteran is not competent to opine regarding the origins of cardiac problems, as he is not shown to possess the type of expertise that would be necessary to speak of such matters.  

The Board the weight of the competent, probative and credible evidence does not demonstrate that the Veteran's coronary artery disease and myocardial infarction is related to service or a service-connected disability.  With regard to that specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  The Court in Madden held that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence".  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file " is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. 

The Board finds the March 2008 opinion of the sleep specialist has no probative value since the sleep specialist did not provide the reasons and bases for his opinion.  He opined that it was more likely than not that obstructive sleep apnea played a causal role in the Veteran's coronary artery disease and myocardial infarction.  The specialist cited the medical research but he did not discuss the research.  The Board finds the March 2008 opinion of the sleep specialist has no probative value since the sleep specialist did not provide the reasons and bases for his opinion.  The sleep specialist indicated that that medical research supported a relationship between the obstructive sleep apnea and cardiovascular disease.  The article indicates that the association between disordered breathing during sleep was studied but the research did not indicate or establish that sleep disordered breathing caused cardiovascular disease.  See American Journal of Respiratory and Critical Care Medicine 2001; 163, pg 19-25.  Medical opinions based upon insufficient facts and data or based upon an inaccurate premise have no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The sleep specialist also cited to CHEST 2008, Feb issue, pg 496-506 and the New England Journal of Medicine 2000, vol, 342; pg 1378-1384.  These articles indicate that obstructive sleep apnea may be a risk factor for the development of cardiovascular disease and/or hypertension.  This medical information is very general in nature and does not address the specific facts of the Veteran's claim before the Board and does not provide a medical nexus between the service-connected sleep apnea and the claimed cardiovascular disease.   As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current cardiovascular disease and service, or to his service-connected sleep apnea, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The September 2006 private medical opinion is not persuasive and has limited probative value because it contains internal contradictions and is in conflict with other evidence of record.  Initially, the private physician stated that the current state of sleep science did not permit him to establish causality between the service-connected obstructive sleep apnea and coronary artery disease with a history of myocardial infarction.  He went on to say that the Veteran's coronary artery disease with a history of myocardial infarction "could be" the result of long-term untreated obstructive sleep apnea.  According to this physician's very own words, however, the Veteran was compliant with obstructive sleep apnea treatment and responding well to it.  In sum, again, the internal contradictions within this opinion coupled with only speculation ("could be") as to whether the Veteran's obstructive sleep apnea led to his coronary artery disease with a history of myocardial infarction renders this medical opinion unconvincing and the Board finds that it has no probative value.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).

The February 2008 private medical opinion indicating a nexus between the Veteran's obstructive sleep apnea and coronary artery disease with a history of myocardial infarction is competent but it has no probative value because the opinion is not thorough and is inconsistent with the evidence of record.  The February 2008 private physician indicated that obstructive sleep apnea was the only risk factor present when the Veteran suffered the myocardial infarction in 1995.  That is not the case, as hypertension was also present for some years before the myocardial infarction and coronary artery disease diagnosis.  The lack of comprehensiveness inherent in this opinion renders it unpersuasive in the Board's view.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).

The VA examination reports outlined above are either authored or reviewed by physicians.  They are comprehensive, and detail the relevant facts in full.  Furthermore, they contain rationales for findings contained therein.  For these reasons, the Board will rely exclusively on the opinions offered in the September 2006 and April 2009 VA medical examination reports.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, and they pointed to the evidence which supported the medical opinions.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data. See Nieves-Rodriguez, supra.  The VA examiners have the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  There is evidence of record to support the findings of the VA medical opinions.  

The weight of the competent and credible evidence establishes that the coronary artery disease and myocardial infarction first manifested many years after active service and are not related to injury or event in service or to a service-connected disability to include obstructive sleep apnea.  The competent and credible evidence weighs against a finding that obstructive sleep apnea aggravated the Veteran's cardiovascular disease.  As noted above, the April 2009 VA examiner concluded that there was no causal relationship between sleep apnea and coronary artery disease and sleep apnea does not have a contributory effect on coronary artery disease.  A fair reading of these conclusions is that the claimed coronary artery disease and myocardial infarction are not caused or aggravated by sleep apnea.  As such, service connection for coronary artery disease with a history of myocardial infarction on a direct and secondary basis is not warranted.  38 C.F.R. § 3.310.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Diabetes mellitus 

In the present case, the Veteran asserts that his service-connected obstructive sleep apnea caused the diabetes mellitus type II.  The Veteran submitted information obtained from the Internet regarding a connection between obstructive sleep apnea and diabetes mellitus.

In November 1986, the Veteran underwent a VA medical examination.  At that time, a blood analysis revealed that blood glucose levels were within normal limits.  

Diabetes mellitus was not diagnosed in service; indeed, it was diagnosed in December 2004, when blood sugar levels were found to be elevated.  

In September 2006, the Veteran was afforded a VA diabetes mellitus examination.  According to the examination report, the Veteran started taking medication as soon as his diabetes mellitus was diagnosed.  The examiner diagnosed diabetes mellitus type two and indicated that the condition had its onset in late 2004.

A September 2006 private medical statement notes a history of diabetes type two.  The examiner stated that it is fair to say that his sleep-disordered breathing may have exacerbated an underlying predisposition to diabetes but he could not prove that with certainty.  

In April 2009, the Veteran was afforded another VA diabetes mellitus examination.  In the examination report, the examiner indicated that obstructive sleep apnea was not a risk factor for the development of diabetes mellitus type two.  The examiner indicated that there was an inconclusive showing of an increased incidence of diabetes mellitus type two and longstanding untreated obstructive sleep apnea.  The examiner diagnosed diabetes mellitus type two and indicated that based on the research, there was only a suggestion of a causal relationship between obstructive sleep apnea and diabetes mellitus.  The examiner noted that the current research was inconclusive and that there was insufficient support in the research to determine a causal relationship between obstructive sleep apnea and diabetes mellitus.  It was further concluded that there was less than enough support for contributory effect from obstructive sleep apnea for coronary artery disease, hypertension or diabetes type 2.  The Board notes that the April 2009 VA examination was conducted by a geriatric nurse practitioner.  The examination report was signed by a VA physician and was reviewed by two others.

The evidence reflects that the Veteran has been diligent in treating his obstructive sleep apnea and that treatment has been successful.

Initially, because the record does not reflect service in Vietnam, service connection for diabetes mellitus type two is not available presumptively based on Vietnam service during the Vietnam era.  38 C.F.R. §§ 3.307, 3.309(e).  Similarly, because many years elapsed between service and the initial diagnosis of diabetes mellitus in late 2004, service connection is not available presumptively as a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  

Next, the Board concludes that service connection for diabetes mellitus type two is not warranted on a direct basis, as the Veteran does not allege, and the evidence does not show a nexus between the current diabetes mellitus and service.  38 C.F.R. § 3.303.

The Veteran contends that his diabetes mellitus is a result of his service-connected obstructive sleep apnea.  The Board cannot rely on the Veteran's assertions in this regard because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of diabetes mellitus type two and whether this disease is caused by obstructive sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board further notes that it cannot rely on the Internet information provided by the Veteran because it is not specific to the Veteran and the Board has no means by which to judge the credibility of information gleaned from the Internet.  The submissions provide medical information that is very general in nature and does not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current diabetes mellitus and service, or to his service-connected sleep apnea, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The competent and credible medical evidence shows no nexus between the Veteran's diabetes mellitus type two and obstructive sleep apnea.  As apparent from the VA examination reports detailed above, research showing a link between obstructive sleep apnea and diabetes mellitus type two was inconclusive.  Furthermore, the research cited presupposes longstanding untreated obstructive sleep apnea.  The Veteran's obstructive sleep apnea is longstanding but not untreated.  Indeed, treatment has been characterized as successful.  Thus, the research results would not benefit the Veteran even if shown to be accurate.  Because there is no competent and credible evidence of a connection between the Veteran's diabetes mellitus type two and obstructive sleep apnea, service connection for diabetes mellitus type two on a secondary basis is denied.  38 C.F.R. § 3.310.

To the extent that the September 2006 private medical statement attempted to link sleep apnea to diabetes, that opinion is merely speculative, as conceded by the examiner himself by noting that he could not prove that theory with certainty.  As such that opinion has no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

The Board finds the March 2008 opinion of the sleep specialist has no probative value since the sleep specialist did not provide the reasons and bases for his opinion and the opinion is based upon inconclusive research findings.  The sleep specialist indicated that that medical research supported a relationship between the obstructive sleep apnea and diabetes mellitus type II.  The sleep specialist cited to the medical research but he did not discuss the research.  The research indicates that the findings suggest that a sleep disorder is pathophysiologically related to impaired glucose homeostasis, and that CPAP can be an important therapeutic approach for diabetic patients with sleep disorder.  The article also indicates that the clinical significance of the research findings required further investigation.  See Archives of Internal Medicine, Feb 28 vol 165; pg 447-452; 2005.   Medical opinions based upon insufficient facts and data and that are inconclusive have no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   See also Nieves, supra.  

The sleep specialist also cited to CHEST 2008, Feb issue, pg 496-506.  This article indicates that obstructive sleep apnea may be a risk factor for the development of diabetes mellitus.  This medical information is very general in nature and does not address the specific facts of the Veteran's claim before the Board and does not provide a medical nexus between the service-connected sleep apnea and the claimed diabetes mellitus.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current diabetes mellitus and service, or to his service-connected sleep apnea, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

As stated, the Board has relied upon evidence contained in the service treatment records, post service medical treatment records, and the VA medical examination reports cited above.  The Veteran's own assertions of a medical link and Internet evidence regarding a link between obstructive sleep apnea and diabetes mellitus type II have no probative value.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The weight of the competent and credible evidence establishes that the diabetes mellitus type II first manifested many years after active service and is not related to injury or event in service or to a service-connected disability to include obstructive sleep apnea.  The competent and credible evidence weighs against a finding that obstructive sleep apnea aggravated the Veteran's diabetes mellitus.  As noted above, the April 2009 VA examiner concluded that there was no causal relationship between sleep apnea and diabetes mellitus and sleep apnea did not have a contributory effect on diabetes mellitus.  A fair reading of these conclusions is that the claimed diabetes mellitus is not caused by or aggravated by sleep apnea.  As such, service connection for diabetes mellitus type II on a direct and secondary basis is not warranted.  38 C.F.R. § 3.310.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  Service connection for diabetes mellitus type II on a direct and secondary basis is denied.  

Hypertension 

In the present case, the Veteran asserts that his service-connected obstructive sleep apnea caused the hypertension.  The Veteran submitted information obtained from the Internet regarding a connection between obstructive sleep apnea and hypertension.  

Hypertension did not manifest in service.  In November 1986, the Veteran underwent a VA medical examination.  At that time, blood pressure was normal.

On September 2006 VA medical examination, the Veteran indicated that hypertension was diagnosed in 1995.  The examiner noted that the Veteran's hypertension was well controlled.  The examiner diagnosed hypertension and indicated that it was likely essential hypertension.  

In September 2006, a private physician indicated that there was a high probability that the Veteran's hypertension was due to long-term untreated obstructive sleep apnea.  The physician went on to say that clinically, it appeared that the Veteran was compliant in using his CPAP and that he was responding to it well.  The Board notes that the report indicates that with use of the CPAP, there was no snoring.  The Veteran, furthermore, reported refreshing sleep with the CPAP.  

On VA examination in April 2009, the Veteran reported that hypertension was diagnosed in 1989.  On examination, blood pressure was within normal limits.  The examiner explained that there was a suggested correlation between hypertension and obstructive sleep apnea but, based on the research, the examiner indicated that it was 'lees likely than not" that there was a direct causal connection between obstructive sleep apnea and hypertension in the case of the Veteran.  The examiner explained that there was insufficient support in the research for the proposition that obstructive sleep apnea caused hypertension.  It was stated that there is no conclusive evidence of significant aggravation of hypertension from obstructive sleep apnea in this Veteran.  It was further concluded that there was less than enough support for contributory effect from obstructive sleep apnea for coronary artery disease, hypertension or diabetes type 2.  The examiner report was signed by a geriatric nurse practitioner, and it was reviewed by three VA physicians.

Initially, presumptive service connection for hypertension is not warranted, because whether it was diagnosed in 1989 or 1995, it manifested more than a year following separation.  38 C.F.R. §§ 3.307, 3.309(a).  Moreover, direct service connection is not warranted, because the Veteran's hypertension was not present in service, and there is no competent medical evidence showing a nexus between present hypertension and service.  38 C.F.R. § 3.303.  The Board emphasizes, that the Veteran himself does not assert entitlement to direct service connection for hypertension.  Rather, he argues that it is secondary to obstructive sleep apnea, a service-connected disability.

The Board cannot rely on the Veteran's assertions in this regard because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of hypertension.  See Kahana, supra.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, supra.  The Veteran does not possess any medical expertise.  As such, the Board cannot rely on his representations regarding a link between his hypertension and the service-connected obstructive sleep apnea.  

Furthermore, the Board recognizes that evidence gathered from the Internet points to a connection between obstructive sleep apnea and hypertension.  This evidence does not persuade the Board because it is general and not specific to the Veteran.  Moreover, the Board has no way to determine the credibility of information garnered from the Internet.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board finds the September 2006 private medical examination report to have limited probative value because the opinion contains internal contradictions.  It states that there is a high probability that hypertension could be due to long-term untreated obstructive sleep apnea but then indicates that the Veteran is complaint with obstructive sleep apnea treatment, which has been successful and has eliminated snoring.  The evidence shows that in fact the Veteran's obstructive sleep apnea was diagnosed in service in 1984 and he received treatment for that disorder at that time in service.  As such, the rational for the opinion is based on an inaccurate factual basis and the Board finds that it has no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board is well within its right to reject evidence favorable to Veteran if it explains its reasons for doing so.  Timberlake, supra; Gabrielson, supra.

The Board finds the March 2008 opinion of the sleep specialist has no probative value since the sleep specialist did not provide the reasons and bases for his opinion.  He opined that it was more likely than not that obstructive sleep apnea played a causal role in the hypertension.  The specialist cited the medical research but he did not discuss the research.  The sleep specialist indicated that that medical research supported a relationship between the obstructive sleep apnea and hypertension, but this is not accurate.  The sleep specialist cited to CHEST 2008, Feb issue, pg 496-506 and the New England Journal of Medicine 2000, vol, 342; pg 1378-1384.  These articles indicate that obstructive sleep apnea may be a risk factor for the development of cardiovascular disease and/or hypertension.  This medical information is very general in nature and does not address the specific facts of the Veteran's claim before the Board and does not provide a medical nexus between the service-connected sleep apnea and the claimed hypertension.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current hypertension and service, or to his service-connected sleep apnea, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The credible and competent evidence of record contained in the VA examination reports cited above points to essential hypertension for which there is no known cause.  As well, the weight of the competent and credible evidence weighs against a finding that obstructive sleep apnea caused or contributed to the Veteran's hypertension.  The weight of the competent and credible evidence weighs against a finding that obstructive sleep apnea aggravated the Veteran's hypertension and the evidence shows that the two diseases are comorbid.  As noted above, the April 2009 VA examiner concluded that there was no causal relationship between sleep apnea and hypertension and sleep apnea does not have a contributory effect on hypertension.  A fair reading of these conclusions is that the claimed hypertension is not caused by or aggravated by sleep apnea.  As such service connection for hypertension on a direct and secondary basis is denied.  38 C.F.R. § 3.310.

In conclusion, this is not a case where the evidence is in relative equipoise; rather, the entirety of the competent medical evidence reflects that the Veteran's hypertension is not the result of or aggravated by the service-connected obstructive sleep apnea or directly related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Right ankle disability 

The Veteran asserts that he has a right ankle disability that was incurred in service.  The Veteran has not submitted medical evidence to support his lay assertions that he has a current right ankle disability that had its clinical onset during service or is otherwise related to active service.  The record contains little evidence regarding the right ankle.

On VA orthopedic examination in April 2009, the Veteran reported increasing bilateral ankle stiffness.  Objectively, the examiner noted a mild antalgic gait with 10 degree valgus angulations of his bilateral Achilles tendons.  The examiner observed mild bilateral pes planus and mild bilateral hallus valgus and bunion formation.  Palpation revealed only mild right ankle tenderness.  There was no laxity.  The examiner diagnosed a normal right ankle.  The examiner opined that the Veteran's right ankle was normal and that there was no right ankle disability associated with the service-connected pes planus.  

At the outset, the Board acknowledges the Veteran's right ankle tenderness.  Pain alone without an underlying disability, however, does not constitute a disability for which service connection is warranted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).

The Veteran is competent to report readily observable symptoms, and the Board finds credible his assertions of right ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Because, however, there is no currently diagnosed right ankle disability, service connection for the claimed disorder must be denied.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for coronary artery disease and myocardial infarction is denied.

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.

Service connection for a right ankle disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


